[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                    FILED
                      ________________________         U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                             June 19, 2007
                            No. 06-15822                  THOMAS K. KAHN
                        Non-Argument Calendar                 CLERK
                      ________________________

               D. C. Docket No. 06-00056-CR-FTM-99-DNF

UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                 versus

RONALDO EGUIA LARA,
a.k.a. Ivan Roy Lara,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                             (June 19, 2007)

Before ANDERSON, BARKETT and HULL, Circuit Judges.

PER CURIAM:
       Ronaldo 1 Eguia Lara appeals his 70-month sentence following his guilty

plea to one count of re-entering the United States after being deported based on an

aggravated felony offense, in violation of 8 U.S.C. § 1326(a), (b)(2). Lara argues

on appeal, inter alia, that the district court failed to consider properly the 18 U.S.C.

§ 3553(a) factors, fashioned a sentence that is greater than necessary to achieve the

statutory purposes of sentencing, and imposed an unreasonable sentence.2 After

review, we affirm.

       We review sentences for reasonableness in light of the factors listed in 18

U.S.C. § 3553(a). See United States v. Booker, 543 U.S. 220, 261, 125 S. Ct. 738,

765-66 (2005). “[T]he party who challenges the sentence bears the burden of

establishing that the sentence is unreasonable in the light of both [the] record and

the factors in section 3553(a).” United States v. Talley, 431 F.3d 784, 788 (11th

Cir. 2005).

       Post-Booker, we have established a two-part process for district courts to use

in sentencing. Id. at 786. First, the district court must consult and correctly



       1
          According to Lara, his first name is properly spelled “Rolando.” However, we use the
incorrect spelling “Ronaldo” since it is the name used throughout the record and the parties’
briefs.
       2
          Although Lara objected in the district court to his criminal history category and
requested a downward departure pursuant to U.S.S.G. § 5K2.0, he does not raise these issues in
his brief. Therefore, we deem them abandoned. United States v. Cunningham, 161 F.3d 1343,
1344 (11th Cir. 1998).

                                               2
determine the advisory guidelines range set forth in the Sentencing Guidelines. Id.

Second, the district court must impose a reasonable sentence by considering the

factors enumerated in 18 U.S.C. § 3553(a). Id. Included among the § 3553(a)

factors are (1) the nature and circumstances of the offense; (2) the history and

characteristics of the defendant; (3) the need to reflect the seriousness of the

offense, to promote respect for the law, and to provide just punishment for the

offense; (4) the need for deterrence; (5) the need to protect the public; (6) the

Sentencing Guidelines range; and (7) the need to avoid unwanted sentencing

disparities. 18 U.S.C. § 3553(a). However, the district court is not required “to

state on the record that it has explicitly considered each of the § 3553(a) factors or

to discuss each of the § 3553(a) factors.” United States v. Scott, 426 F.3d 1324,

1329 (11th Cir. 2005).

      Upon review of the record and the sentencing hearing transcript, and

consideration of the briefs filed by both parties, we discern no reversible error.

      First, there is no dispute on appeal that the district court correctly computed

the advisory guidelines range. Second, the district court listened to Lara’s

arguments regarding his background and reasons for re-entering the United States.

The district court stated that it had considered all of the § 3553(a) factors. The

district court was not required to address separately each § 3553(a) factor, even



                                           3
though it addressed some of them. See Scott, 426 F.3d at 1329.

      Third, Lara’s 70-month sentence is at the low end of the advisory guidelines

range and well within the statutory maximum of 20 years’ imprisonment. See 8

U.S.C. § 1326(b)(2). Although the district court acknowledged that Lara had a

unique immigration status, no ties to Mexico, and that sending him to Mexico

would be like sending him to a foreign country, the district court also

acknowledged the seriousness of Lara’s lengthy criminal history, which is a proper

factor to consider under § 3553(a). 18 U.S.C. § 3553(a)(1). Moreover, Lara’s

argument that the district court gave too much weight to his criminal history is

unpersuasive.

      In sum, we conclude that Lara has not shown that his 70-month sentence is

unreasonable.

      AFFIRMED.




                                          4